Citation Nr: 0308839	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  00-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran had active military service from February 1955 to 
February 1957.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that new and material evidence had not 
been submitted to reopen claims for service connection for a 
left knee disability and a right ankle disability.

In June 2001, the Board remanded the case for additional 
development.  Subsequently, a December 2002 rating action 
continued the prior determinations.

The Board notes that in an August 2002 written statement, the 
veteran indicated that in the event that service connection 
was granted for his left knee disability, that he would like 
to raise additional issues.  In November 2002, the RO 
adjudicated (and denied) the five issues referred to by the 
veteran.  In December 2002, the veteran submitted a statement 
disagreeing with the RO's decision as a premature 
adjudication of claims that he did not wish to raise unless 
service connection was granted for his left knee disability.  
The veteran's statement is in effect a withdrawal of those 
issues.  Accordingly, the Board will take no action on the 
five issues addressed in the November 2002 rating decision.


FINDINGS OF FACT

1.  A January 1998 final Board decision denied service 
connection for a right ankle disability; the basis for the 
denial was that there was no evidence that the claimed 
disorder was incurred during service.  

2.  The evidence received since the January 1998 Board 
decision that denied service connection for a right ankle 
disability is cumulative of evidence of record considered in 
that decision; it does not bear directly and substantially 
upon the specific matters under consideration; and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The January 1998 Board decision denied the veteran's 
claim for service connection for a left knee disability; the 
basis for the denial was that the current left knee 
disability was not related to any incident of the veteran's 
period of service. 

4.  The evidence added to the record since January 1998 
includes an August 2002 private physician's statement to the 
effect that the veteran's current left knee disability is at 
least as likely as not the result of an inservice injury; 
that evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The January 1998 Board decision that denied service 
connection for a right ankle disability is final; the veteran 
has not submitted new and material evidence since the January 
1998 decision, and thus the claim for entitlement to service 
connection for a right ankle disability is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156.

2.  Evidence received since the Board's January 1998 denial 
of service connection for a left knee disability is new and 
material and the veteran's claim for service connection for 
that disability has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2002).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claims of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.

Right Ankle

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the July 2000 
statement of the case (SOC) and the August 2000 supplemental 
statement of the case (SSOC) of the laws and regulations 
pertaining to his claim.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim.  

Pursuant to the Board's remand, the RO obtained information 
from the veteran regarding the month of his alleged injuries 
and contacted the service department in another attempt to 
obtain and/or reconstruct the veteran's missing service 
medical records.  A negative response was received.  The 
veteran was contacted and requested to provide any records in 
his possession.  The veteran responded that he had no 
additional records, and he wished the Board to proceed with 
consideration of his claims.  A June 2001 letter notified the 
veteran of the type of evidence necessary to substantiate his 
claim, and specified what evidence and information was needed 
from him.  It informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  The December 
2002 SSOC provided the veteran with the text of the VCAA 
provisions, and spelled out the evidence to be obtained by VA 
and what evidence and information must be supplied by the 
veteran.  The veteran has not identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, another remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

A January 1998 Board decision, inter alia, denied service 
connection for a right ankle disorder.  The basis for the 
denial was that there was no objective evidence of a right 
ankle disability that was incurred in or was attributable to 
the veteran's period of service.  The Board's decision is 
final.  

Consequently, because the Board's January 1998 decision is 
final, the veteran's current claim of service connection for 
a right ankle disability may be considered on the merits only 
if new and material evidence has been received since the time 
of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

In this case, the January 1998 denial of service connection 
for a right ankle disability hinged on the lack of service 
medical records for the period of the veteran's period of 
service as well as the lack of objective evidence of a 
current right ankle disability.  In order to reopen his 
claim, the veteran would have to submit evidence that 
demonstrated a current right ankle disability that was 
related to his period of service.  

As noted above, VA has contacted the National Personnel 
Records Center (NPRC) as well as the Department of the Army 
and the veteran himself in attempts to obtain the missing 
service medical records.  Unfortunately, these attempts have 
been unsuccessful.  

The medical evidence received since January 1998 does not 
reflect treatment or findings related to the veteran's right 
ankle.  A lay statement submitted by a former service comrade 
of the veteran's is essentially cumulative of one received in 
1992 from the same person.  There is no medical evidence of 
right ankle treatment during the veteran's period of service, 
or of any nexus between the current complaints and his period 
of service.  Similarly, the veteran's own written statements 
in support of his claim to reopen are essentially cumulative 
of evidence of record in 1998. 

Since the evidence received since the January 1998 Board 
decision is cumulative of evidence of record considered in 
that decision, it does not bear directly and substantially 
upon the specific matters under consideration, and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims, the veteran's attempt to 
reopen his claim for service connection for a right ankle 
disability must fail.

Left Knee

It is the Board's conclusion that VCAA does not preclude the 
Board from adjudicating this portion of the veteran's claim.  
This is so because the Board is taking favorable action by 
reopening the claim.  Reopening the claim, rather than 
referring the claim to the RO for consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

By a final decision dated in January 1998, the Board denied 
the veteran's claim for service connection for a left knee 
disability.  Thus, the issue of entitlement to service 
connection for a left knee disability may only be reopened by 
the submission of new and material evidence.

The basis for the Board's January 1998 denial was that the 
veteran's current left knee disability was not related to any 
incident of his period of service.

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

When the claim was previously denied, the record did not 
contain medical evidence of a nexus between any incident of 
service and a current left knee disability.  That was the 
basis for the denial and the issue at hand, or the specific 
matter under consideration.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  To be new and material, the evidence would 
have to contain medical findings of at least a possible 
nexus.

The evidence added to the record since January 1998 includes 
an August 2002 statement from S.M.H., M.D., a private 
physician who has treated the veteran, to the effect that the 
veteran's current left knee disability is at least as likely 
as not the result of an inservice injury.  Because the record 
did not previously contain such evidence, this evidence is 
new and material as it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).  
Accordingly, the Board concludes that the veteran's claim for 
service connection for a left knee disability is reopened.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for a right ankle 
disability, that benefit is denied.

New and material evidence has been received, and the 
veteran's claim for service connection for a left knee 
disability has been reopened.


REMAND

Having found that new and material evidence has been 
submitted to reopen the claim for service connection for a 
left knee disability, the Board must now determine whether it 
may proceed to consider the merits of the claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In this regard, we note that the RO's determination that new 
and material evidence had not been submitted did not refer to 
the August 2002 statement from Dr. H.  Because the evidence 
considered by the RO as insufficient to reopen the claim is 
not the same evidence that this Board has found sufficient to 
reopen the claim, we are of the opinion that prejudice will 
result from our considering the claim on its merits without 
the RO first considering the claim based on the complete 
record.  

Accordingly, the case must be remanded to the RO for the 
following:

The RO should consider the veteran's 
claim for entitlement to service 
connection for a left knee disability on 
the merits.  All evidence of record 
should be considered, including the 
August 2002 statement from Dr. H.  
Thereafter, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond.  Then, the 
claims folder should be returned to the 
Board for further appellate 
consideration. The veteran need take no 
action until he is so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



